Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is in condition for allowance except for the presence of claims 1-6 directed to an invention non-elected without traverse.  Accordingly, claims 1-6 have been cancelled. 

  EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 13 & 14 have been amended to depend from claim 7.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the claimed combination of an insect trap portion requiring the capability of removably engaging a base portion having a lighting element. The insect trap portion further specifically requires a concave front housing enclosure comprising a first opening to admit an insect into the front enclosure, a concave back housing enclosure, and a snap recess for receiving a snap protrusion; these two enclosures must be separated by a divider with a front and a rear surface, such that the divider separates the insect trap portion into the front enclosure and the rear enclosure. 
It is noted that each of the front and rear enclosures is distinctly claimed as a portion of the insect trap, and must therefore enclose its own unique space. This is supported not only by the limitation “to admit an insect into the front enclosure,” but also in the drawings of the elected embodiment Figs. 47-49.
Hawley et al. (CA 2533004), cited and provided by Applicant, discloses a similar insect trap portion; however, it is silent to each of the front and back enclosures being concave, and the trap portion being provided with a snap recess.
CN 201813749, cited and provided by Applicant, discloses a similar insect attracting device; however, the base comprises one concave front housing, and is silent to the back portion being concave, the two housings together forming an insect trap portion that is capable of being removably engaged with a base via a snap fitting. Similarly, CN 2439782Y & DE 10236531, each cited and provided by Applicant, shows one enclosure with a dividing panel; it is silent to two housings together forming an insect trap portion that is capable of being removably engaged with a base via a snap fitting.
While GB 2545631, cited and provided by Applicant, teaches an insect trap component removable from the base, it does not appear to solve the above-outlined deficiencies.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643